Citation Nr: 1003456	
Decision Date: 01/23/10    Archive Date: 02/01/10

DOCKET NO.  03-30 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

The Veteran had active service from December 1964 to March 
1974, had subsequent Reserve service, and was called to 
active duty from December 1985 to December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  It is currently under the 
jurisdiction of the RO in St. Petersburg, Florida.  

The case has recently undergone development by way of two 
medical expert opinions, dated in June and November 2009, and 
appellant and his representative have been given an 
opportunity to review those opinions and offer additional 
argument with respect thereto.  


FINDINGS OF FACT

1.  Hypertension had its onset during active service.  

2.  Headaches had their onset during active service.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  Headaches were incurred in active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a result of the Board's decision to grant entitlement to 
service connection for hypertension and headaches, any 
failure on the part of VA to notify and/or develop the claims 
pursuant to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009) (VCAA) cannot be considered prejudicial to the 
appellant.  The Board will therefore proceed to a review of 
the claims on the merits.  

In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if it becomes manifest to a degree of 10 percent 
within the presumptive period; the presumptive period for 
cardiovascular disease and diseases of the nervous system is 
one year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

The service treatment records from December 1964 to March 
1974 show no findings of hypertension.  Service treatment 
records show blood pressure readings of 120/92 in January 
1986.  On examination in June 1987, a blood pressure reading 
of 130/90 was recorded.  The examiner diagnosed borderline 
diastolic hypertension.  

With respect to headaches, the Veteran reports that he has 
had headaches since the 1960s.  During active service in May 
1966, the Veteran was treated for a head injury.  It was 
reported that the Veteran was hospitalized after being struck 
on the head with a bottle resulting in a deep abrasion of the 
scalp.  There was no unconsciousness and no neurological 
deficit.  X-rays of the skull and cervical spine showed no 
fracture.  The Veteran was kept in the hospital due to 
headaches and dizziness.  At the time of discharge from the 
hospital, it was noted that he was symptom free.  In August 
1967, the Veteran was kicked in the left jaw in a fight.  X-
rays were interpreted to reveal no fracture.  He complained 
of headaches and congestion in March 1970 and was diagnosed 
as having an upper respiratory infection with bronchitis.  In 
April 1992, a treatment record shows that the Veteran was 
taking Dolobid for pain due to severe headaches and stress.  
A complaint of headache was also noted in February 2000.  

Current findings of hypertension are of record.  In December 
2003, the Veteran had a reading of 140/90 as noted in VA 
records.  In September 2005, he had a reading of 135/94 when 
hypertension was also diagnosed.  In June 2007, the Veteran 
underwent a VA examination.  It was noted that he was taking 
medication for his blood pressure.  Mild hypertension was 
diagnosed.  The examiner stated that the Veteran had mild 
hypertension with only one reading of 138/86 (sic) reported 
in his military record.  It was stated that the Veteran's 
blood pressure was less likely as not caused by military 
service.  The reading to which the June 2007 VA examiner 
referred was documented on an entrance examination for the 
Veteran's active service dated in November 1964.  The 
examiner did not address the June 1987 finding of borderline 
diastolic hypertension or the January 1986 reading of 120/92.

On VA examination in January 2004, the Veteran reported 
having injuries in service in 1966, the mid-1960s, and in 
1969.  He stated that he has had headaches since the 1960s.  
Headache, chronic was diagnosed.  In May 2005, Joan Afable, 
M.D. stated that the Veteran was treated for chronic 
headaches and that it was as likely as not that the currently 
diagnosed chronic headaches were related to the in-service 
complaint of head injuries and headache.  The Veteran was 
afforded a VA examination in June 2007.  The examiner 
diagnosed chronic headaches and stated that the Veteran's 
current headaches were less likely than not due to his active 
service.  The examiner stated that the veteran initially 
probably had post-traumatic headaches and now these were 
complicated by analgesic rebound.

In June 2009, an appropriate medical expert reviewed the 
Veteran's claims folder and after indicating that the Veteran 
had a normal blood pressure reading at the time of an 
examination in December 1973, he noted that subsequent 
service treatment records demonstrated readings of 120/92 in 
January 1986, and 130/90 in June 1987.  He further noted that 
the Seventh Report from the Joint National Committee on 
Prevention, Detection, Evaluation, and Treatment of High 
Blood Pressure in 2003 established criteria that considered 
normal blood pressure based on the average of 2 or more 
measurements to be systolic of less than 120 and diastolic of 
less than 80, prehypertension to be systolic of 120-139 or 
diastolic of 80-89, and hypertension to be systolic of equal 
to or greater than 140 or diastolic of equal to or greater 
than 90.  Based on these criteria, the medical expert stated 
that the medical record was fairly conclusive that the 
Veteran developed hypertension during active military 
service.  

In November 2009, an appropriate medical expert reviewed the 
Veteran's claims folder with respect to his claim for service 
connection for headaches, and initially noted that the 
clinical onset of Probable Medication-Overuse Headache, which 
may be ongoing (records available only until June 2007), 
occurred after military service.  The examiner noted that the 
clinical onset of Posttraumatic Headaches appeared to be in 
1966, following a minor head injury while in the service, 
although there were no medical records of chronic daily 
headaches through the late 1960s to the mid 1980s (only the 
Veteran's report in later notes).  Thereafter, on VA 
examination in January 2004, the medical expert noted that 
the Veteran reported that he had "mild bearable headaches" 
during that time frame.  The more recently described 
headaches were reportedly of different character and greater 
intensity per descriptions, making it difficulty for the 
medical expert to definitively ascribe causality to the 
headaches which began in the 1960s.  He therefore concluded 
that it was possible that the current headache were due to 
Probable Medication-Overuse Headaches, which usually occurred 
in headache-prone patients with frequent use of pain 
medications.  The expert further concluded that the Veteran 
was headache-prone due to either posttraumatic headaches, or 
due to a new primary or secondary headache subtype (the 
latter being possible given the different quality and 
severity of the more recent headaches).  

With respect to both claims, the Veteran contends that his 
current hypertension and headaches had their onset during 
active service.  As the record contains diagnoses of both 
hypertension and headache, the Board initially finds that the 
requirement of a current disability has been met with respect 
to both claims.  There are also relevant complaints and 
treatment during service.  Consequently, the only remaining 
issue is whether the evidence supports a link between current 
disability and service.  

Turning first to the Veteran's claim for service connection 
for hypertension, the Board recognizes that a VA examiner 
concluded in June 2007 that based on his assumption that the 
Veteran had only one reading of 138/86 (sic) reported in his 
military record, the Veteran's blood pressure was less likely 
as not caused by military service.  However, as was noted 
previously, the reading to which the June 2007 VA examiner 
referred was documented on an entrance examination for the 
Veteran's active service dated in November 1964, and the 
examiner did not address the June 1987 finding of borderline 
diastolic hypertension or the January 1986 reading of 120/92.  
Since this opinion is therefore based on incomplete 
information, its probative value is significantly reduced.  
On the other hand, the June 2009 medical expert considered 
all of the elevated readings during service and concluded 
that those readings supported the conclusion that the Veteran 
developed hypertension during active military service.  

As the Board does not find that the opinion of the VA 
examiner is any more persuasive and probative than the 
opinion of the June 2009 medical expert, the Board finds that 
the evidence is at least in equipoise on whether the 
Veteran's hypertension is related to his elevated blood 
pressure readings in service, and that a grant of service 
connection for hypertension is therefore warranted.

Turning next to the claim for service connection for 
headaches, the Board recognizes that the record also contains 
a negative VA opinion with respect to this claim.  
Specifically, a VA examiner concluded in June 2007 that the 
Veteran's current headaches were less likely than not due to 
his active service because the Veteran initially probably had 
post-traumatic headaches and now these were complicated by 
analgesic rebound.  However, the Board finds it is almost 
supportive of a relationship between current headaches and 
service when the examiner states that the Veteran's original 
posttraumatic headaches were now complicated by analgesic 
rebound, thus implying that the posttraumatic headaches 
continue to manifest themselves, and that they are aggravated 
by medication.  In addition, the record had already included 
the opinion of Joan Afable, M.D. that it was as likely as not 
that the currently diagnosed chronic headaches were related 
to the in-service complaint of head injuries and headache, 
and now includes yet another medical expert opinion that 
concluded that the Veteran's current headaches were probably 
medication-overuse headaches, which usually occurred in 
headache-prone patients with frequent use of pain 
medications, and that the Veteran was headache-prone due to 
either posttraumatic headaches, or due to a new primary or 
secondary headache subtype (the latter being possible given 
the different quality and severity of the more recent 
headaches).  A reasonable interpretation of this statement is 
that the examiner believes that it is at least as likely as 
not that the Veteran's current headaches that are best 
described as medication-overuse headaches were due to his in-
service posttraumatic headaches.  

Consequently, with one ambiguous opinion against the claim, 
and two in support, the Board will also find that the 
evidence supports entitlement to the grant of service 
connection for headaches.  


ORDER

Service connection for hypertension is granted.

Service connection for headaches is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


